Name: COMMISSION REGULATION (EC) No 244/96 of 8 February 1996 on the issue of import licences for garlic originating in China
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  plant product
 Date Published: nan

 No L 31 /20 EN Official Journal of the European Communities 9 . 2. 96 COMMISSION REGULATION (EC) No 244/96 of 8 February 1996 on the issue of import licences for garlic originating in China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 1363/95 (2), Having regard to Council Regulation (EC) No 1153/95 of 22 May 1995 concerning a protective measure applicable to imports of garlic from China (3), as amended by Regu ­ lation (EC) No 2944/95 (4), and in particular Article 1 (3) thereof, Whereas pursuant to Commission Regulation (EEC) No 1859/93 (*), as amended by Regulation (EC) No 1 662/94 f), the release for free circulation in the Commu ­ nity of garlic imported from third countries is subject to presentation of an import licence ; Whereas Article 1 ( 1 ) of Commission Regulation (EC) No 1153/95, restricts the issue of import licences for garlic originating in China to a maximum monthly quantity in the case of applications lodged from 1 June 1995 to 31 May 1996 ; Whereas, given the criteria laid down in Article 1 (2) of that Regulation and the import licences already issued, the quantity applied for at 5 February 1996 is in excess of the maximum monthly quantity for February 1996 ; whereas it is therefore necessary to determine to what extent import licences may be issued in response to these applications ; whereas the issue of licences in response to these applications ; whereas the issue of licences in response to applications lodged after 5 February 1996 and before 5 March 1996 should be refused, HAS ADOPTED THIS REGULATION : Article 1 Import licences applied for under Article 1 of Regulation (EEC) No 1859/93 at 5 February 1996 for garlic falling within CN code 0703 20 00 originating in China shall be issued for 0,18904 % of the quantity applied for, having regard to the information available to the Commission on 7 February 1996. For the abovementioned products applications for import licences lodged after 5 February 1996 and before 5 March 1996 shall be refused . Article 2 This Regulation shall enter into force on 9 February 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 132, 16. 6 . 1995, p. 8 . (3) OJ No L 116, 23. 5. 1995, p. 23 . (*) OJ No L 308 , 21 . 12. 1995, p. 17. j1) OJ No L 170, 13 . 7. 1993, p. 10 . ( «) OJ No L 176, 9 . 7. 1994, p. 1 .